DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 27, 2021 has been entered.
 
Status of Claims
Claims 1-10 are pending in the current application.
Claims 6-10 are withdrawn from consideration in the current application.
Claims 1 and 3-5 are amended in the current application.

Response to Arguments
Applicant’s amendments and remarks filed on December 6, 2021 and entered on December 27, 2021 have been fully considered.
Applicant requests withdrawal of the objection and rejections under 35 USC 112(a) set forth in the previous office action.
The objection and rejections under 35 USC 112(a) set forth in the previous office action are withdrawn due to the present amendments to the claims and specification.
Applicant asserts that the cited prior art references do not teach the claimed ΔE* color change of the optical film (optical body) being from 0.711 to 1.647 over 1000 hours at 120 degrees Celsius limitations, because polymer films have different Tgs, crystallinity levels, color changes, failure modes, and other temperature dependent properties.
This is not persuasive for the following reasons.  Examiner acknowledges that polymer films have different and impactful temperature dependent properties.  While Gehlsen provides different color change property measurement protocols, Gehlsen more broadly establishes that it is well known and well within the abilities of those skilled in the art to measure, control, and adjust visual defects and color change (such as ΔE* color change property) of optical multilayer films of under accelerated aging protocols (Gehlsen, [0101]-[0109], Tables 1-6).  Gehlsen is not relied upon to teach the materials and compositions of the claimed optical body.  Yasui is relied upon to render obvious the claimed optical body.  One of ordinary skill in the art would consider modified Yasui's optical film to render obvious the claimed optical body and render obvious the claimed ΔE* color change property ranges when tested under Gehlsen’s accelerated aging protocols with a reasonable degree of predictability 
Examiner notes the specification as originally filed provides inventive and comparative examples and data.  If additional compositional, structural, and/or material property amendments are added to make the claimed invention commensurate in scope with the inventive examples, it may be possible to establish that the claimed invention exhibits superior results when compared to comparative examples that fall outside of such inventive scope.  Superior and/or unexpected results can be relied upon as a secondary consideration to overcome a prima facie case of obviousness.  See MPEP 716.02 for additional guidance. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Yasui et al. (US 2013/0160938 A1) in view of Gehlsen et al. (US 2006/0291055 A1).
Regarding Claim 1, Yasui teaches an optical film (optical body) comprising multiple optical layers that include retardation plates with birefringent layers, polarizers, protective layers, and surface treatment films, etc.; where a pressure sensitive adhesive layer is disposed over an entire major surface of the optical film with an even thickness (Yasui, [0001]-[0002], [0013]-[0014], [0191]-[0194], [0197]-[0203], [0238]-[0239], Fig 6).  Yasui further teaches a polymeric release film (liner) is formed over the pressure sensitive adhesive layer (Yasui, [0026]-[0034], [0245]-[0258]).  Yasui teaches the pressure sensitive adhesive layer has thickness of most preferably 5-35 µm (Yasui, 
Yasui remains silent regarding a ΔE* color change of the optical film (optical body) being from 0.711 to 1.647 over 1000 hours at 120 degrees Celsius.
Gehlsen, however, teaches a multilayer optical article comprising a reflective polarizer and a (meth)acrylate-based adhesive layer (Gehlsen, [0002]-[0003], [0018]-[0019]).  Gehlsen further teaches the optical article is measured under accelerated aging protocols to test the aging properties of visual defects and color change, where a ΔE* color change property after 500 hours at 85oC for all inventive and comparative examples ranges from 0.041 (Example 3 of Table 6) to 1.455 (Example 4 of Table 5) (Gehlsen, [0101]-[0109], Tables 1-6).  Gehlsen’s ΔE* color change property values yield a range that overlaps with the claimed range of 0.711 to 1.647, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).  Although Gehlsen does not apply the same accelerated aging protocols (over 1000 hours at 120oC), Gehlsen’s accelerated aging protocols are similar and yield results for all inventive and comparative examples that overlap with the claimed ΔE* color change property ranges and are within the same orders of magnitude.  Therefore, oC) some of the examples would still yield results that render obvious the claimed ranges with a reasonable degree of predictability and a reasonable expectation of success (see MPEP 2143, MPEP 2144.05, I & II).
Since Yasui and Gehlsen both disclose substantially similar multilayer optical films comprising a reflective polarizer and a (meth)acrylate-based adhesive layer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have measured, controlled, and adjusted ΔE* color change property of Yasui’s optical film (optical body) based upon Gehlsen’s accelerated aging protocols to yield an optical film that reduces age/temperature/humidity related visual defects, achieves satisfactory brightness and uniformity, and reduces age/temperature/humidity related color changes as taught by Gehlsen (Gehlsen, [0102]-[0109]).  One of ordinary skill in the art would have also fully expected, if accelerated aging protocols of 1000 hours at 120oC were applied, that Yasui’s optical film (optical body) teachings would include embodiments that render obvious the claimed ranges with a reasonable degree of predictability and a reasonable expectation of success (see MPEP 2143, MPEP 2144.05, I & II).
Regarding Claim 2, modified Yasui further teaches protective layers b1/b2 of the optical film include hard coating (Yasui, [0182]-[0183], [0200], Fig 6).
Regarding Claim 3, modified Yasui teaches the laminated layers of the optical film are formed in a continuous web, and have thickness of preferably 60 µm or less (Yasui, [0022]-[0026], [0073]-[0074], [0125], [0162], [0180], [0187]-[0188], [0194], 
Regarding Claim 4, modified Yasui the optical film (optical body) as discussed above for claim 1.  Modified Yasui further teaches the optical film (optical body) can comprise multiple optical layers 1 (i.e. optical packets) that include retardation plates with birefringent layers, polarizers, protective layers, and surface treatment films, etc. that can be separated by and adhered together with multiple pressure sensitive adhesive layers 2 that are disposed over entire major surfaces of the multiple optical layers (Yasui, [0073]-[0074], [0191]-[0194], [0197]-[0203], [0238]-[0239], Figs 6-10).  Modified Yasui teaches the laminated layers of the optical film are formed in a continuous web, and have thicknesses of preferably 60 µm or less (Yasui, [0073]-[0074], [0125], [0162], [0180], [0187]-[0188], [0194], [0199], Figs 6-10).  Therefore, one of ordinary skill in the art would readily understand that modified Yasui discloses embodiments that include multiple optical layers 1 (i.e. optical packets) that have thickness dimensions that are identical and/or at least overlapping by at least 80% with one another (see MPEP 2144.05, I, MPEP 2143).  
Regarding Claim 5, modified Yasui further teaches the pressure sensitive adhesive layer is an acrylate adhesive (Yasui, [0201]-[0213]).  Modified Yasui also teaches the laminated layers of the optical film are formed in a continuous web (Yasui, [0073]-[0074], [0125], [0162], [0180], [0187]-[0188], [0194], [0199], Figs 6-10). 

Conclusion
The prior art made of record that is considered pertinent to Applicant's disclosure, but that is not presently relied upon includes:
Okada et al. (US 2007/0035681 A1) that teaches a polarizing plate (multilayer optical body) comprising an adhesion layer, where the polarizing plate is evaluated for color change properties at 85oC and 60oC for 1000 hours; and
Chien et al. (US 2008/0152837 A1) that teaches multilayer optical bodies comprising a curable adhesive, where the multilayer optical bodies are evaluate for color change properties at 85oC for 1000 hours.
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI D STRAH whose telephone number is (571)270-7088.  The examiner can normally be reached on M-F 9 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/Eli D. Strah/Primary Examiner, Art Unit 1782